Case 1:20-cr-00183-RJJ ECF No. 177, PagelD.989 Filed 05/04/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

 

 

SOUTHERN DIVISION
UNITED STATES OF AMERICA Case No. 1:20-cr-183-RJJ
Plaintiff,
V. Hon. Robert J. Jonker
ADAM DEAN FOX WAIVER OF PERSONAL APPEARANCE
AT ARRAIGNMENT AND ENTRY OF
Defendant. PLEA OF NOT GUILTY

The undersigned defendant and counsel affirm that:

 

A. Defendant was arraigned on the original indictment in open court with counsel present.
B. Defendant and counsel have received a copy of the superseding indictment dated
April 28, 2021
C. Defendant has read the superseding indictment or has had it read or explained.
D. Defendant understands the nature of all charges contained in the superseding indictment.
E. Defendant and counsel have received a statement from the United States Attorney's Office

concerning the maximum penalties applicable to each charge contained in the superseding
indictment.

Defendant understands that he or she has an absolute right to appear personally in open
court for arraignment on the superseding indictment. Pursuant to Rules 10(b)(2) and 43 of the
Federal Rules of Criminal Procedure, defendant voluntarily waives (gives up) the right to appear
personally for arraignment in open court and enters a plea of NOT GUILTY.

Counsel for Defendant has contacted counsel for the Government who @™ Does © Does Not
object to the waiver of appearance.

Date: April 30, 2021 a

 

 

 

 

__ Defendant [f

f
Date: April 30, 2021 | A, /\ wf Ny

{ Counsel orBefendant

(Rev. 07/2015)
